IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis, C/A No.: 9:19-cv-02163-RMG-MGB

Plaintiffs,
Vv.

)

)

)

)

)

)
Cody C. Kirkman, Individually; —_)
Amber Swinehammer, )
Individually; Lindsey Gibson, )
Individually; Cody C. Kirkman, _)
Amber Swinehammer, and )
Lindsey Gibson, as Agents/ )
Officers of Town of Bluffton )
Police Department; and Town of )
Bluffton Police Department, )
)

)

)

Defendants.

 

PERSONALLY appeared before me the undersigned who, being duly sworn, on
oath says:

1. That he is an employee in the Law Offices of Christy L. Scott, LLC, attorney
for the Defendants herein;

2. That there is between Walterboro, South Carolina and Barnwell, South
Carolina a regular communication by mail;

3. That on Keuay of September 2020, he mailed a true and correct copy of
the Defendants Cody C. Kirkman, Amber Swinehammer and Lindsey Gibson’s Answers
to Plaintiff's Interrogatories and Defendants Joint Responses to Requests for Production
and Exhibits and Affidavit of Service to an attorney for the Plaintiff herein by enclosing the

same in a postpaid envelope addressed to:

Doc #298

 
Arie D. Bax
Bax Law Firm
2 Merchants Lane, Ste. 210
Beaufort, SC 29907

and depositing the same in the post office at Walterboro, South Carolina; and, further,
emailed same to Attorney Bax at his provided email address of:

Email: arie.baxlaw@gmail.com

4. Further, he is not a party to this action. SE

ra
SWORN to before me this

“Ft. aa) vii r 2020
yy { (L.S.)

Notary Phitic fér South Carolina
My Commission Expires: __| |b -oo).

 

 

 

 

Doc #298
